 1   Hans W. Herb (SBN 136018)
     LAW OFFICE OF HANS W. HERB
 2   P.O. Box 970
     Santa Rosa, CA 95402
 3   Telephone: (707) 576-0757
     E-mail: hans@tankman.com
 4
     Craig A. Brandt (SBN 133905)
 5   LAW OFFICE OF CRAIG A. BRANDT
     5354 James Avenue
 6   Oakland, CA 94618
     Telephone: (510) 601-1309
 7   E-mail: craigabrandt@att.net

 8   Attorneys for Plaintiff EDEN ENVIRONMENTAL
     CITIZEN’S GROUP, LLC
 9

10                                    UNITED STATES DISTRICT COURT
11                                    EASTERN DISTRICT OF CALIFORNIA
12

13   EDEN ENVIRONMENTAL CITIZEN’S                    Case No. 2:19-cv-00529-WBS-DB
     GROUP, LLC, a California Limited
14   Liability Company,                              NOTICE OF SETTLEMENT AND
                                                     [PROPOSED] ORDER
15                       Plaintiff,
16             v.                                    (Federal Water Pollution Control Act, 33
                                                     U.S.C. §§ 1251 et seq.)
17   COUNTY OF COLUSA, a California
     Municipal Entity, MICHAEL AZEVEDO,
18   an individual; and DOES 1-10, inclusive,
19                       Defendants.
20
21             WHEREAS, on January 23, 2019, Plaintiff EDEN ENVIRONMENTAL CITIZEN’S
22   GROUP, LLC (“Eden”) provided Defendants COUNTY OF COLUSA and MICHAEL
23   AZEVEDO (“Defendants”) with a Notice of Violations and Intent to File Suit (“Notice”) under
24   Clean Water Act Sections 1251 et seq.
25             WHEREAS, on March 26, 2019, Eden filed its Complaint against Defendants in this
26   Court. Eden’s said Complaint incorporates by reference the allegations contained in Eden’s
27   Notice.
28
                                                     1
                              NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
 1           WHEREAS, Eden and Defendants (the “Settling Parties”), through their authorized

 2   representatives and without either adjudication of Eden’s claims or admission by Defendants of

 3   any alleged violation or other wrongdoing, have chosen to resolve in full by way of settlement the

 4   allegations of Eden as set forth in the Notice and Complaint, thereby avoiding the costs and

 5   uncertainties of further litigation.

 6           WHEREAS, the Settling Parties will submit their Settlement Agreement to the U.S.

 7   Environmental Protection Agency and the U.S. Department of Justice (the “federal agencies”) for

 8   a mandatory 45-day statutory review period, consistent with 33 U.S.C. Section 1365(c) and 40

 9   C.F.R. Section 135.5.

10           NOW THEREFORE, on the expiration of the federal agencies’ review period, and if there

11   is no objection lodged by the federal agencies, the Settling Parties will stipulate to and request an

12   order from this Court (1) dismissing with prejudice Eden’s claims as to Defendants, as set forth in

13   the Notice and Complaint, and (2) concurrently retaining jurisdiction over this matter for

14   purposes of dispute resolution and enforcement of the Settlement Agreement. Consequently, the

15   Settling Parties submit that good cause exists to vacate any and all existing deadlines and

16   obligations in this case, including responsive pleadings, and to set September 15, 2019 as the

17   deadline for the filing of the Settling Parties’ aforementioned stipulation and proposed order, or a

18   Notice that the settlement will not proceed with proposed new case-related deadlines.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                       2
                               NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
 1   Respectfully submitted,

 2   DATED: June 14, 2019                        LAW OFFICE OF HANS W. HERB
 3

 4                                               By: /s/ Hans W. Herb
                                                                  HANS W. HERB
 5                                                               Attorney for Plaintiff
                                                         EDEN ENVIRONMENTAL CITIZEN’S
 6                                                                  GROUP, LLC
 7

 8   DATED: June 14, 2019                        DOWNEY BRAND LLP
 9

10                                               By: /s/ Nicole E. Granquist
                                                                NICOLE E. GRANQUIST
11                                                             Attorney for Defendants
                                                 COUNTY OF COLUSA and MICHAEL AZEVEDO
12

13

14                                                 ORDER
15
            Good cause appearing, and the parties having stipulated and agreed, IT IS HEREBY
16
     ORDERED that any and all existing deadlines and obligations in this case, including the service
17
     and filing of responsive pleadings, are vacated, and by September 16, 2019, EDEN
18
     ENVIRONMENTAL CITIZEN’S GROUP, LLC, COUNTY OF COLUSA, and MICHAEL
19
     AZEVEDO, are to file a stipulation to dismiss with prejudice and proposed order, or a Notice that
20
     the settlement will not proceed with proposed new case-related deadlines. The Scheduling
21
     Conference is continued from July 8, 2019 to September 30, 2019 at 1:30 p.m. in Courtroom 5.
22
     If settlement has not been finalized by September 16, 2019, the parties shall file a joint status
23
     report by that date.
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25
     Dated: June 17, 2019
26
27

28
                                                       3
                               NOTICE OF SETTLEMENT AND [PROPOSED] ORDER
